Citation Nr: 1045645	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  06-25 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to an increased rating for residuals of back injury 
with L5 fracture, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 1999 to May 2002.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2005 rating decision of the Los 
Angeles, California, Department of Veterans Affairs (VA) Regional 
Office (RO).

This case was remanded by the Board in March 2010 to afford the 
appellant a hearing before a Veterans Law Judge.  The appellant 
did not appear for the scheduled hearing.  


FINDINGS OF FACT

1.  Residuals of back injury with L5 fracture is manifested by 
flexion to 80 degrees with pain but without objective findings of 
forward flexion of the thoracolumbar spine 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine.  

2.  The appellant's residuals of back injury with L5 fracture 
results in neurologic impairment, characterized by radiating pain 
and a sensory deficit in the left foot.  This is equivalent to 
mild incomplete paralysis of the left sciatic nerve.

3.  The appellant's residuals of back injury with L5 fracture 
results in neurologic impairment, characterized by radiating pain 
and sensory deficit in the right foot.  This is equivalent to 
mild incomplete paralysis of the right sciatic nerve.


CONCLUSIONS OF LAW

1.  Residuals of back injury with L5 fracture is no more than 30 
percent disabling.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.71a, DC 5235 (2010).

2.  Neuropathy of the left foot is 10 percent disabling.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.120, 4.123, 4.124, 
4.124a; Diagnostic Code 8520 (2010).

3.  Neuropathy of the right foot is 10 percent disabling.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.120, 4.123, 4.124, 
4.124a; Diagnostic Code 8520 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini v. 
Prinicpi, 18 Vet. App. 112, 119 (2004).  The timing requirement 
enunciated in Pelegrini applies equally to the initial 
disability-rating and effective-date elements of a service 
connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA by letters 
dated in July 2005, March 2006 and November 2008. 

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefits sought, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim. 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  In 
connection with the current appeal, appropriate examinations have 
been conducted.  We note that the VA examinations were adequate.  
The examiner reviewed the history, established clinical findings 
and provided reasons for the opinions.

The Board notes that the appellant's representative argues that a 
Supplemental State of the Case (SSOC) is warranted as the case 
was remanded for further development.  Applicable VA regulations 
require that pertinent evidence submitted by the appellant must 
be referred to the agency of original jurisdiction for review and 
preparation of a Supplemental Statement of the Case (SSOC) unless 
this procedural right is waived in writing by the appellant. 38 
C.F.R. §§ 19.37, 20.1304(c) (2010).  Here, although the appellant 
was scheduled to appear for a hearing before a Veterans Law 
Judge, he failed to appear for the hearing and no additional 
evidence has submitted since the March 2010 Board remand.  In 
light of the above, a remand for the issuance of a SSOC is not 
warranted.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence necessary 
to substantiate the claim.  No further assistance to the 
appellant with the development of evidence is required.  38 
U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.10 (2010).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that evaluation; otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2010).

Separate evaluations may be assigned for separate periods of time 
based on the facts found.  In other words, the evaluations may be 
"staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged 
ratings are appropriate when the factual findings show distinct 
period where the service- connected disability exhibits symptoms 
that would warrant different ratings.); see also Fenderson v. 
West, 12 Vet. App. 119, 126 (2001).  A disability may require re-
evaluation in accordance with changes in a veteran's condition.  
It is thus essential, in determining the level of current 
impairment, that the disability be considered in the context of 
the entire recorded history.  38 C.F.R. § 4.1.  We conclude that 
the disability has not significantly changed and a uniform rating 
is warranted.  

The basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life including 
employment. 38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the provisions 
of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration. See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance. 
Functional loss may be due to the absence or deformity of 
structures or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior in undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability 
reside in reductions of normal excursion of movements in 
different planes. Inquiry will be directed to more or less than 
normal movement, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or atrophy 
of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint. 38 C .F.R. § 4.59.

The appellant was granted service connection in a 2002 rating 
decision.  He was granted a 30 percent evaluation based upon a 
finding of moderate limitation of motion with an added 10 percent 
for a fracture.  See September 2002 rating decision referencing 
DC 5285-5292.  The rating schedule has been amended and there is 
no longer a provision for adding 10 percent for a fracture.  
However, see 38 U.S.C.A. § 1155.  

The appellant's residuals of back injury with L5 fracture is now 
rated under DC 5235.  Under the general rating formula for 
diseases and injuries of the spine, a 10 percent rating is 
assigned for forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater than 
235 degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  A 20 
percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater than 
60 degrees; or, forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical spine 
not greater than 170 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 
percent rating is assigned for forward flexion of the cervical 
spine 15 degrees or less; or, favorable ankylosis of the entire 
cervical spine.  A 40 percent rating is assigned for unfavorable 
ankylosis of the entire cervical spine; or, forward flexion of 
the thoracolumbar spine is 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent rating 
is assigned for unfavorable ankylosis of the entire thoracolumbar 
spine; and 100 percent for unfavorable ankylosis of the entire 
spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not limited 
to, bowel or bladder impairment, should be separately evaluated 
under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined range 
of motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of motion 
for each component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined range of 
motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion stated in Note (2).  
Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for that 
individual will be accepted.

Note (4): Round each range of motion measurement to the nearest 
five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is 
a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and 
cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 

The appellant's spine disability could potentially be evaluated 
under Diagnostic Code 5243 evaluating intervertebral disc 
syndrome.  Under this rating criteria, the evaluation of 
intervertebral disc syndrome (preoperatively or postoperatively) 
is to be made either on the total duration of incapacitating 
episodes over the past 12 months.  

When rating based on incapacitating episodes, if there are 
incapacitating episodes having a total duration of at least one 
week but less than two week during the past 12 months, a minimum 
10 percent rating is warranted.  If there are incapacitating 
episodes having a total duration of at least two weeks but less 
than four weeks during the past 12 months, a 20 percent rating is 
warranted.  If there are incapacitating episodes having a total 
duration of at least four weeks but less than six weeks during 
the past 12 months, a 40 percent rating is warranted.  If there 
are incapacitating episodes having a total duration of at least 
six weeks during the past 12 months, a maximum 60 percent rating 
is warranted. 38 C.F.R. § 4.71a (2010).

Note 1 to 38 C.F.R. § 4.71a, DC 5243 provides that an 
incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  "Chronic 
orthopedic and neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.

Note 2 to DC 5243 provides that when rating on the basis of 
chronic manifestations, the orthopedic disabilities will be rated 
under the most appropriate orthopedic diagnostic code or codes 
and the evaluation of neurologic disabilities will be done 
separately using the most appropriate neurologic diagnostic code 
or codes.

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 38 
C.F.R. § 4.124a, disability from neurological disorders is rated 
from 10 percent to 100 percent in proportion to the impairment of 
motor, sensory, or mental function.  With partial loss of use of 
one or more extremities from neurological lesions, rating is to 
be by comparison with mild, moderate, severe, or complete 
paralysis of the peripheral nerves.  The term "incomplete 
paralysis" indicates a degree of lost or impaired function 
substantially less than the type of picture for complete 
paralysis given with each nerve, whether due to varied level of 
the nerve lesion or to partial regeneration.

When the involvement is only sensory, the rating should be for 
the mild, or at most, the moderate degree.  In rating peripheral 
nerve disability, neuritis, characterized by loss of reflexes, 
muscle atrophy, sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury of 
the nerve involved, with a maximum equal to severe, incomplete 
paralysis.  The maximum rating to be assigned for neuritis not 
characterized by organic changes referred to in this section will 
be that for moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  38 
C.F.R. § 4.123.

Analysis 

The appellant has appealed the denial of a higher rating for 
residuals of a back injury with L5 fracture.  The appellant was 
granted service connection for his residuals of back injury with 
L5 fracture in September 2002.  At that time, he was rated under 
DC 5285-5292 and was given an evaluation of 30 percent disabling 
based on moderate functional limitation of range of motion of the 
lumbar spine and x-ray evidence of old compression fracture.  The 
rating criteria for the spine were revised in September 2003.  
The appellant submitted a claim for a higher rating for his 
residuals of a back injury with L5 fracture in July 2005, as such 
the new rating criteria for the spine is for application.  

The appellant's disability is currently rated as 30 percent 
disabling under DC 5235.  We note that, under the general rating 
formula for diseases and injuries of the spine, a 30 percent 
rating does not exist for the lumbar spine.  However, the 
appellant was rated as 30 percent disabling for his lumbar spine 
disability under the old criteria for rating the spine and the RO 
has continued the evaluation.  38 U.S.C.A. § 1155.  

The current rating contemplates periarticular pathology 
productive of painful motion. 38 C.F.R. § 4.59.  To warrant a 
higher rating the evidence must show the functional equivalent of 
forward flexion of the thoracolumbar spine 30 degrees or less; 
or, favorable ankylosis of the entire thoracolumbar spine.  
Consideration is also given to additional limitation on 
repetition related to pain, fatigue, incoordination, weakness or 
lack of endurance.  DeLuca, supra, 8 Vet. App. 202.  A higher 
evaluation may also be based upon the frequency and duration of 
incapacitating episodes.

In November 2004, the appellant was seen for worsening back pain.  
He reported pain was worse on awakening and with prolonged 
periods of walking/standing.  Examination revealed forward 
flexion and extension slightly limited by pain.  Gait was "ok" 
including heels and toes.  An impression of spondylolysis of L5 
with grade 1 spondylolisthesis over S1 was given in January 2005.  

In May 2005, the appellant was seen for back pain.  He stated 
that the pain was a constant soreness located in the low back 
left greater than right and rated 1-2/10.  He described recent 
intermittent numbness and tingling of both feet.  He reported 
that with very prolonged standing he developed numbness and 
tingling in both feet symmetrically.  Range of motion was full.  
Forward flexion was to 90 degrees and straight leg rising was 
negative.  There was minimal decreased PP R L5, and DTRs were 
full and symmetrical.

In June 2005, the appellant reported back pain 1-2 out of 10 
across his lower back with left being greater than right.  He 
reported feeling a "pop" after lifting sheet rock the day 
before.  He denied any other injuries, numbness, tingling, 
weakness or loss of bladder function.  Examination revealed 
limited range of motion due to pain with flexion and extension.  
He had midline pain and paraspinal pain with palpation at L4-5.  
Deep tendon reflexes were 2+, straight leg rising was negative 
and there was 5/5 strength and sensitivity.  

The appellant was afforded VA compensation and pension 
examination in August 2005.  During this examination, it was 
noted that the appellant was injured in a parachute jump in 2000 
and has had constant back pain since.  The pain varied between 3 
and 9 on a scale of 10.  He did not describe any radiation of the 
pain but reported that it was easier for him walk than to stand.  
The appellant reported that he could walk up to two miles a day 
but two days out of the week he was unable to get out of bed and 
had to stay in bed for 15 or 20 minutes.  Although he worked part 
time in sales, he reported missing two weeks of work in the last 
three months.  The examiner noted that the episodes where the 
appellant could not get out of bed would constitute as flare ups 
but there were no medically prescribed incapacitating episodes.  

Examination revealed a moderately analgic gait.  It was painful 
for the appellant to go from sitting to lying, lying to sleep and 
to do all movements that were prescribed by the examiner.  It was 
noted that he had pain from the inception of the movement to the 
end of the movement.  He could tolerate 45 degrees of straight 
leg raising, and Lasegue sign was positive on the right and 
negative on the left.  There was 80 degrees of flexion, 10 
degrees of extension, 15 degrees of right and left flexion and 15 
degrees of right and left rotation.  The examiner noted that 
movements were quite slow and obviously painful.  There was no 
additional limitation in the range of motion from repeated 
activity due to pain, fatigue, weakness, or lack of endurance.  
Sensory examination was unremarkable.  Highly symptomatic 
degenerative disc disease at L5 with associated degenerative 
arthritis, L5-L1 spondylolisthesis was diagnosed.  The examiner 
noted that the conditions do not affect the activities of daily 
living but clearly limit his employment in the sense that he 
cannot bend, stoop, crouch, crawl, climb, or balance because of 
the level of pain.

The appellant reported in January 2006 that he was limited in his 
profession because of his back.  

In June 2006, the appellant was seen for chronic low back pain.  
His pain was localized in his lumbar low back, and was constant 
and rated 8 out of 10.  The pain did not radiate down his legs 
and he denied any numbness or tingling in his legs with the 
exception of occasional tingling in his toes on the right foot.  
The pain was provoked with prolonged standing, sitting, or back 
extension.  He denied any bowel or bladder incontinence or 
retention.  Examination revealed forward flexion 80 percent of 
normal, and extension 50 percent of normal limited by pain.  On 
palpation, he had TTP over the lower lumbar paraspinal muscles 
bilaterally.  Straight leg raise was negative bilaterally.  
Manual muscle strength testing was 5/5 at the hip flexors, knee 
extensors, and ankle dorsiflexors bilaterally.  Reflexes were 1+ 
and symmetrical in the patellar and Achilles' tendons 
bilaterally.  X-rays were significant for Grade I 
spondylolisthesis between L5 and SS1 due to bilateral pars 
defect.  

In August 2006, he reported that his low back worsened every day.  

Examination in January 2008 revealed at L5-S1, there was some 
degenerative disc disease, with disc desiccation and some loss of 
disc height.  There was a grade I anterolisthesis of L5 on S1, 
with bilateral L5 pars inter-articularis defects.  There was also 
some uncovering of the posterior disk margin, but no significant 
canal stenosis.  Osteophytes extended from the pars defects 
bilaterally, consistent with degenerative changes along the pars 
defects.  There was also mild hypertrophic facet arthropathy at 
L5-S1.  The changes produced moderate bilateral L5-S1 neural 
foraminal stenosis.  

In the December 2008 examination, the appellant reported constant 
low back pain, stiffness and numbness but denied loss of bladder 
control and/or bowel control.  He reported pain that traveled up 
into his spine and down his toes.  The pain was described as 
aching and sharp and noted to be an 8 on a scale of 10.  The 
inability to stand or walk for prolonged periods of time was 
noted as his functional impairment.  His posture was within 
normal limits and gait normal.  He did not require any assistive 
device for ambulation.  Examination of the thoracolumbar spine 
revealed no evidence of radiating pain on movement and muscle 
spasm was absent.  There was tenderness noted on examination and 
positive straight leg raising test on the right and left.  There 
was no ankylosis of the lumbar spine.  

Range of motion showed flexion to 85 degrees (80 degrees with 
pain), extension to 30 degrees, right lateral flexion to 30 
degrees, left lateral flexion to 30 degrees, right rotation to 30 
degrees, and left rotation to 30 degrees.  The joint function of 
the spine was not additionally limited by pain, weakness, lack of 
endurance or incoordination after repetitive use.  Inspection of 
the spine revealed normal head position with symmetry in 
appearance.  It was noted that there were signs of intervertebral 
disc syndrome which included: no lumbosacral motor weakness, L5- 
sensory deficit of bilateral lateral feet, and S1-sensory deficit 
of bilateral lateral feet.  The right lower extremity reflexes 
revealed knee jerk 2+ and ankle jerk 2+.  The left lower 
extremity reflexes reveal knee jerk 2+and ankle jerk 2+.  The 
most likely peripheral nerve was the deep peroneal nerve.  The 
intervertebral disc syndrome did not cause any bowel dysfunction, 
bladder dysfunction and/or erectile dysfunction.  X-rays revealed 
L5 spondylolysis and thoracic disc degenerative disease.  

The examiner noted that the established diagnosis of status post 
lumbar spine fracture at L-5 changed to status post lumbar spine 
fracture at L5 with intervertebral disc syndrome of the lumbar 
spine with deep peroneal nerve being the most likely peripheral 
nerve that is affected and thoracic disc degenerative disease.  
The examiner noted that there were subjective pain, tenderness on 
exam, positive straight leg raising test with limited range of 
motion of the lumbar spine with decreased sensation over the 
lateral aspect of both feet and thoracic disc degenerative 
disease on x-ray which indicate residuals of intervertebral disc 
syndrome of the lumbar spine and thoracic disc degenerative 
disease.  He noted that the effect on the appellant's usual 
occupation was limitation of heavy lifting, prolonged standing, 
walking, climbing, stooping and crouching.  

Based on the evidence above, the Board finds no basis for a 
rating in excess of 30 percent disabling for residuals of back 
injury with L5 fracture.  In this regard, the Board notes that 
the evidence reveals forward flexion of the thoracolumbar spine 
greater than 30 degrees.  There is also no favorable ankylosis of 
the entire thoracolumbar spine.  To warrant an increased rating 
the evidence must show the functional equivalent of forward 
flexion of the thoracolumbar spine is 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  Here, 
there is no showing of such.  At most, the evidence shows forward 
flexion limited to 80 degrees with pain.  

We recognize that in the August 2005 examination it was reported 
that the appellant had pain from the inception of the movement to 
the end of the movement.  However, we note that examination 
revealed 80 degrees of flexion, 10 degrees of extension, 15 
degrees of right and left flexion and 15 degrees of right and 
left rotation.  Although pain at inception of movement was noted, 
such appears to be a single occurrence.  In this regard, we note 
that examination in December 2008 revealed flexion to 85 degrees 
(80 degrees with pain).  The above findings show pain is not 
associated with all movement.  We find the single notation of 
pain with all movement is inconsistent with the overall record 
and not an accurate reflection of the appellant's disability 
picture.  

The Boars has certainly considered any functional loss of motion 
due to any factor, to include pain.  Here, there is some evidence 
of pain in all planes of motion, from inception.  However, 
despite the report of pain and that his motions were slow and 
painful; the examiner established that there was no additional 
limitation in the range of motion due to pain, fatigue, weakness 
or lack of endurance.  Such evidence, either singly or in 
conjunction with the other lay and medical evidence establishes 
that his remaining functional flexion is greater than 30 degrees.  
Here, pain did not limit functional flexion to 30 degrees or 
less. 

The Board notes that the appellant is competent to report that 
his disability is worse.  The Board acknowledges the appellant's 
contentions that his disability is more severe than evaluated to 
include his reports of pain, stiffness and numbness.  The Board 
accepts that the appellant has functional impairment, pain, and 
pain on motion.  See DeLuca.  We also find his reports of 
symptomatology to be credible.  However, neither the lay nor 
medical evidence reflects the functional equivalent of symptoms 
required for a higher evaluation.  The more probative evidence 
consists of that prepared by neutral skilled professionals, and 
such evidence demonstrates that the currently assigned 30 percent 
rating is appropriate for the appellant's residuals of back 
injury with L5 fracture.  To the extent that there are fractures, 
such are no longer separately rated.

The Board has considered other appropriate diagnostic codes 
particularly diagnostic Code 5243 Intervertebral disc syndrome.  
In this regard, the Board notes that intervertebral disc syndrome 
of the lumbar spine was diagnosed in the December 2008 
examination.  Here, there is no evidence of incapacitating 
episodes.  The Board acknowledges that in August 2005 the 
appellant reported missing two weeks of work in the last three 
months.  However, the examiner noted that the episodes where the 
appellant could not get out of bed would constitute as flare ups 
but there were no medically prescribed incapacitating episodes.  
Neither the lay or medical evidence suggests that there has been 
physician prescribed bed rest.  As such, there is no basis to 
grant a higher rating under DC 5243.  

Accordingly, a rating higher than 30 percent disabling for 
residuals of back injury with L5 fracture is not warranted.

Neurological deficits

The Board has considered the provisions established in 38 C.F.R. 
§§ 4.123, 4.124.  The Board has considered whether a separate 
rating is warranted under the provisions of DC 8520 as analogous 
to impairment of the sciatic nerve. 
As noted, examination in December 2008 revealed findings of L-5 
sensory deficit of bilateral feet and S1 sensory deficit of 
bilateral lateral feet.  Status post lumbar spine fracture at L-5 
changed to status post lumbar spine fracture at L5 with 
intervertebral disc syndrome of the lumbar spine with deep 
peroneal nerve being the most likely peripheral nerve that is 
affected and thoracic disc degenerative disease was diagnosed.  
We also note that the appellant has presented credible evidence 
of radiating pain which travels down to his toes.  

On the basis of the foregoing, the Board finds that the 
neurologic impairment associated with the service-connected 
lumbar disability is comparable to mild, incomplete paralysis of 
the sciatic nerve.  Hence, the evidence supports a separate 10 
percent evaluation for mild neuropathy paralysis of the sciatic 
nerve of the left and right feet.  In reaching this 
determination, the Board has considered the guidance established 
in section 4.120, 4.123 and 4.124 and has so rated by analogy.  
In sum, there are mild sensory findings without any reported loss 
of reflexes and muscle atrophy.  Such findings warrant a 10 
percent evaluation.  See Diagnostic Code 8520.

However, we find that an evaluation in excess of 10 percent is 
not warranted.  In this regard, the findings consist of radiation 
of pain.  However, the constellation of manifestations expected 
for moderate neuropathy is not present.  We accept that the 
appellant has radiating pain but we note that radiation of pain 
is all that he has described and that examination only noted 
sensory changes.  Here, there is at best some sensory disturbance 
without any reported impairment of motor functioning or atrophy.  
Moreover, we also note that there were no bowel dysfunction, 
bladder dysfunction and/or erectile dysfunction.  The appellant 
had positive straight leg raising test on the right and left, and 
examination revealed no radiating pain on movement and muscle 
spasm was absent.  Furthermore, the right and left lower 
extremities reflexes revealed knee jerk 2+ and ankle jerk 2+.  

In light of the above discussion, the Board concludes that an 
increased rating for residuals of back injury with L5 fracture is 
not warranted, pursuant to the criteria for evaluating 
disabilities of the spine.  However, the Board finds that because 
the appellant's lumbar spine disability is also characterized by 
neurological manifestations including sensory changes, a separate 
10 percent evaluation is warranted for the left and right foot 
pursuant to the diagnostic code for incomplete paralysis of the 
sciatic nerve.

Extraschedular consideration

Regarding referral for extraschedular consideration, 
consideration of referral for an extraschedular rating requires a 
three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. 
Cir. 2009).  The first question is whether the schedular rating 
adequately contemplates the veteran's disability picture.  Thun, 
22 Vet. App. at 115.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  If the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, then the 
second inquiry is whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided by 
the regulation as governing norms.  If the veteran's disability 
picture meets the second inquiry, then the third step is to refer 
the case to the Under Secretary for Benefits or the Director of 
the Compensation and Pension Service to determine whether an 
extraschedular rating is warranted. 

Here, the Board finds that the record reflects that the appellant 
has not required frequent periods of hospitalization for his 
disability and that the manifestations of the disability are 
contemplated by the schedular criteria.  Therefore, there is no 
reason to believe that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
schedular criteria.  Therefore, referral of the case for extra-
schedular consideration is not in order.  


ORDER

A rating higher than 30 percent disabling for residuals of back 
injury with L5 fracture is denied.  

A separate 10 percent evaluation for neurological deficits of the 
left foot is granted, subject to the controlling regulations 
applicable to the payment of monetary benefits.  A separate 10 
percent evaluation for neurological deficits of the right foot is 
granted, subject to the controlling regulations applicable to the 
payment of monetary benefits. 

____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


